            Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 SAAD ALJABRI,
           Plaintiff,
 v.                                                    Civil Action No. 20-2146 (TJK)

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.,
           Defendants.

______________________________________________________________________________

     DEFENDANTS’ MOTION FOR ACCESS TO SEALED RECORDS AND THE
        OPPORTUNITY TO PROPOSE REDACTIONS FOR CONFIDENTIAL
                  INFORMATION IN ANY UNSEALED FILINGS
______________________________________________________________________________

       All Defendants who have appeared in this action (the “Appearing Defendants”)1 hereby

move to have access, through their counsel, to all filings and court orders that are currently under

seal. 2 In addition, the Appearing Defendants request that they be given the opportunity to

review any filings that the Court recently ordered unsealed and to propose redactions for any

confidential information, including personal contact information, that should not be unsealed.

A.     Appearing Defendants Should Have Access to All Sealed Filings

       Plaintiff Saad Aljabri (“Plaintiff ”) has made several sealed filings that are currently




       1
         The Appearing Defendants are Youssef Alrajhi, Mohammed Alhamed, Bader Alasaker,
Prince Mohammed bin Salman Abdulaziz Foundation, Khalid Ibrahim Abdulaziz Algasem,
Ibrahim Hamad Abudlrahman Alhomid, Ahmed Alassiri, Saud Alqahtani, Saud Abdulaziz
Alsaleh, Mishal Fahad Alsayed, Bandar Saeed Alhaqbani, Layla Abuljadayel, and Mohammed
bin Salman bin Abdulaziz Al Saud.
       2
          The Appearing Defendants have met and conferred with Plaintiff regarding this request.
Plaintiff has informed the Appearing Defendants that he opposes the request to allow the
Appearing Defendants access to documents that are under seal.

                                                -1-
           Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 2 of 6




labeled on the docket as sealed motions, sealed affidavits, or sealed documents. See ECF No. 9

(with Exhibits A-K), No. 14 (with Exhibits A-E), No. 16, No. 17, No. 18, No. 19, No. 43 (with

Exhibits A-D), No. 44 (with Exhibits A-D), No. 45, No. 46. The Court has also entered a sealed

order. See ECF No. 15.

       In a recent unsealed filing, Plaintiff has asserted that the sealed documents relate to

Plaintiff ’s efforts to effectuate alternative service on Defendants. Plaintiff has filed an Affidavit

of Service and a Declaration as Proof of Service, asserting that Plaintiff served the Appearing

Defendants. See ECF No. 35; ECF No. 36.3

       In its order granting Plaintiff ’s motion to seal, this Court relied on “the factors set forth in

United States v. Hubbard, 650 F.2d 293, 317-22 (D.C. Cir. 1980).” Minute Order (Sept. 15,

2020). Those factors address only whether the general public should have access to court filings.

See Hubbard, 650 F.2d at 317-22. Regardless of whether the general public receives access to

these documents, as parties, the Appearing Defendants have a legitimate interest in, and a right

to, access to the filings and orders in this case. “Ex parte submissions ‘generally are disfavored

because they conflict with a fundamental precept of our system of justice: a fair hearing requires

a reasonable opportunity to know the claims of the opposing party and to meet them.’ ”

Chekkouri v. Obama, 158 F. Supp. 3d 4, 5-6 (D.D.C. 2016) (quoting United States v. Microsoft

Corp., 56 F.3d 1448, 1464 (D.C. Cir. 1995) (per curiam)); cf. ECF No. 5, ¶ 2 (generally

prohibiting ex parte communications with the Court).




       3
          The Appearing Defendants, excluding Abuljadayel, reserve all defenses, including as to
insufficient service of process. See, e.g., Attakora v. District of Columbia, 300 F.R.D. 24, 27
(D.D.C. 2013). Abuljadayel, who has waived service, see ECF No. 26, reserves all defenses
other than insufficient service of process.
                                                  -2-
          Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 3 of 6




       Here, Plaintiff ’s apparent justification for denying access to filings to the Appearing

Defendants was to prevent them from attempting to evade service. See ECF No. 47, ¶ 1. Now

that Plaintiff purports to have served those Defendants, such a justification is inapplicable. In

any event, the Appearing Defendants must have the ability to review Plaintiff ’s filings relating to

alternative service in their entirety to assess whether the alternative methods of service requested

by Plaintiff were consistent with the Federal Rules and due process. See, e.g., American Express

Co. v. Xiongwen Rui, 2019 WL 1858101, at *2 (D. Ariz. Apr. 25, 2019) (vacating order

authorizing alternative service and quashing service effectuated under such order after defendant

was provided access to plaintiff ’s ex parte motion for alternative service).

       Plaintiff recently filed a motion to partially unseal documents, which the Court granted

on November 2, 2020. That order, however, unseals only some of the documents currently

sealed, leaving others under seal. See ECF No. 48. The Court should grant the Appearing

Defendants access to all sealed documents.

B.     The Appearing Defendants Should Be Given the Opportunity To Review the Filings
       That Plaintiff Moves To Unseal and Propose Redactions

       The Appearing Defendants should be given the opportunity to review any of the filings

that the Court has ordered unsealed and to propose redactions for any personal contact

information – such as WhatsApp or Signal account information – or other confidential

information that should not be publicly disclosed. This type of personal information has

routinely been kept under seal. See Heredia Mons v. Wolf, 2020 WL 5891424, at *2 (D.D.C.

Oct. 5, 2020) (redacting personally identifiable information); In re Application for Access to

Certain Sealed Warrant Materials, 2019 WL 2184825, *at 2 (D.D.C. May 21, 2019) (keeping

phone number of target of investigation under seal); In re Application of WP Co. LLC, 2016 WL




                                                 -3-
          Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 4 of 6




1604976, at *3 (D.D.C. Apr. 1, 2016) (permitting redactions of “any personal identifying or

contact information”).

                                          CONCLUSION

       For the foregoing reasons, the Court should grant the Appearing Defendants (1) access,

through their counsel, to all sealed filings and orders in this case; and (2) the opportunity to

review any filing that the Court has ordered unsealed and propose redactions for any confidential

information.




                                                 -4-
          Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 5 of 6




Dated:   November 2, 2020             Respectfully submitted,

/s/ Mitchell R. Berger                /s/ Michael K. Kellogg

Mitchell R. Berger (DC 385467)        Michael K. Kellogg (DC 372049)
Alan T. Dickey (DC 496403)            Gregory G. Rapawy (DC 493973)
SQUIRE PATTON BOGGS (US) LLP          Andrew C. Shen (DC 500071)
2550 M Street, N.W.                   KELLOGG, HANSEN, TODD, FIGEL &
Washington, D.C. 20037                   FREDERICK, P.L.L.C.
(202) 457-6000                        1615 M Street, N.W., Suite 400
                                      Washington, D.C. 20036
Attorneys for Defendants              (202) 326-7900
Mohammed Alhamed, Youssef Alrajhi,
and Layla Abduljadayel                Attorneys for Defendant
                                      Mohammed bin Salman bin Abdulaziz
/s/ Barry J. Pollack                  Al Saud

Barry J. Pollack (DC 434513)          /s/ William W. Taylor, III
THE LAW OFFICES OF BARRY J.
   POLLACK, LLC                       William W. Taylor, III (DC 84194)
1629 K Street, N.W., Suite 300        Margarita K. O’Donnell (DC 1005972)
Washington, D.C. 20006                ZUCKERMAN SPAEDER LLP
(202) 230-9647                        1800 M Street, N.W., Suite 1000
                                      Washington, D.C. 20036
Attorney for Defendants               (202) 778-1800
Saud Alqahtani, Ahmed Alassiri,
Khalid Ibrahim Abdulaziz Algasem,     Attorneys for Defendants
Mishal Fahad Alsayed, Ibrahim Hamad   Bader Alasaker and Prince Mohammed
Abdulrahman Alhomid, Saud Abdulaziz   bin Salman bin Abdulaziz Foundation
Alsaleh, and Bandar Saeed Alhaqbani   d/b/a MiSK Foundation




                                         -5-
          Case 1:20-cv-02146-TJK Document 49 Filed 11/02/20 Page 6 of 6




                                   CERTIFICATE OF SERVICE

       I certify that on November 2, 2020, I electronically filed the foregoing Defendants’

Motion for Access to Sealed Records and the Opportunity To Propose Redactions for Confidential

Information in Any Unsealed Filings, using the ECF system, which sent notice of filing in this

matter to all counsel of record.



                                                  /s/ Michael K. Kellogg___

                                                  Michael K. Kellogg
                                                  Attorney for Defendant
                                                  Mohammed bin Salman bin Abdulaziz Al Saud
